Title: [Dumas] to the American Commissioners, 25 February 1777
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Messieurs
25e. fevr. 1777
Depuis ma Lettre du 14e. de ce mois, j’ai eu plusieurs fois la plume à la main pour vous écrire; mais n’ayant rien de pressant à vous marquer, je me suis contenu, de peur d’être importun. J’espere que Mr. Franklin jouit de sa retraite en parfaite santé, et qu’il aura le loisir de m’écrire de là plus amplement, comme il me l’a promis. J’espere aussi que la santé de Mr. Deane est parfaite, et que la multitude des affaires ne l’accable pas.
J’ai écrit à Amsterdam, pour être averti lorsqu’il partira un vaisseau pour l’Amérique; en attendant j’ai souscrit pour la Gazette françoise de Leide, pour la leur envoyer. Ils me demandent aussi des papiers Anglois; mais il y en a tant, que je ne sais lequel choisir; je me rappelle seulement qu’une de mes connoissances tenoit autrefois le London Evening post, et devoit payer pour cela au Maître de poste à peu près 5 guinées ou 5 Livres sterling. Mr. Franklin saura cela mieux que moi; et j’attends ses ordres sur le choix.
Si Mr. Lee est encore avec vous, Messieurs, ayez la bonté de lui présenter mes respects, mes voeux pour sa conservation, et pour avoir quelquefois de ses bonnes nouvelles.
Ce n’est pas sans de fortes raisons, Messieurs, que je vous ai priés de ne mettre sur le couvert de vos Lettres que le seul nom de Mr.—Mr. De Visme Marchand de Vin à Leide, et de ne mettre mon nom que sur la Lettre enfermés dans le couvert. Car, depuis le passage ici de Mr. Carmichael sur-tout, je suis fort suspect à vos ennemis en ce pays. Le Juif Pinto raconte par-tout que je suis en relation intime avec les Américains, et initié dans tous leurs secrets. J’ai déjà marqué à Mr. Deane que deux, au moins, de ses Lettres avoient été ouvertes; j’avois soupconné que cela s’étoit fait en france; mais on peut aussi l’avoir fait à La H. Après tout, les discours du Juif ne m’inquieteroient pas. Mais, ce qui est plus sérieux, c’est que l’Ambassadeur de vos ennemis s’est entretenu de moi, l’un des derniers jours de Cour, avec le Grand-Pensionaire, qu’il a prononcé plusieurs fois mon nom et que le Grand-Pensionaire lui a dit chut, en lui faisant remarquer qu’ils étoient écoutés par quelqu’un qui me connoissoit. Ce n’est pas que je craigne que vos ennemis m’attaquent ouvertement en ce pays; ils n’ont pas des preuves contre moi suffisantes pour cela; mais outre que vos lettres risquent d’être ouvertes et perdues pour moi, si mon nom y paroît, ils peuvent avoir la bassesse de vouloir me nuire et perdre dans la vocation qui a fait jusqu’ici ma ressource en ce pays, où la Cour est si étroitement liée avec eux, et où les plus riches rentiers sont si fort intéressés dans leurs fonds publics. Je renoncerois assurément avec joie à cette vocation précaire et désagréable, pour consacrer le reste de mes jours uniquement au service des Etats unis Américains, en ce paysci, en France auprès de Vous, Messieurs, par-tout ailleurs où il le faudroit. Mais vous aimerez sans doute mieux me voir dans le cas de pouvoir vous obéir au moment que vous m’appelleriez, que réduit à vous demander de m’occuper, dans le temps où je vous serois peut-être plus à charge qu’utile. Ce n’est donc point par pusillanimité, mais par discrétion pour vous, Messieurs, que j’évite de me compromettre ici; à tout autre égard je voudrois que toute la terre sût combien je me trouve honoré de la confiance et des ordres du Congrès.
Mr. Franklin m’exhorte à avoir bon courage, comme lui et Mr. Deane. J’admire leur fortitude, et ferai mon possible pour l’imiter. Vos Lettres, mes respectables amis, m’aideront beaucoup en cela. C’est un malheur pour moi d’être excessivement sensible aux désastres de mes amis; mais, d’un autre côté, si je l’étois moins, je ne les aimerois pas tant: ainsi, à tout prendre, je préfere encore cette anxiété, où j’ai du moins la douceur d’aimer, à l’ennui d’une apathie où je n’aimerois rien.
On ne parle ici que des cargaisons considérables, de tabac sur-tout, que le Congrès envoie en France. S’il pensoit à faire de-même en ce pays, je sollicite pour en avoir la factorie, avec un ami intime que j’ai à Rotterdam, qui est parfaitement au fait de la maniere dont il faut s’y prendre, tant pour la vente de ces cargaisons, que pour les retours. Les deux articles capitaux seroient le tabac et le ris, et nous devrions, autant que la chose seroit possible, les avoir seuls en ce pays, au moins de la part et pour le compte du Congrès. Il faudroit pour cet effet 4 Vaisseaux, bons et fins voiliers, Capitaines intelligents, allertes et sûrs, qui allassent et vinssent continuellement selon les directions dont on conviendroit. Un tel commencement pourroit avoir les suites les plus avantageuses et les plus importantes, à plus d’un égard. Une navigation, un commerce, un crédit, des ressources de tout genre &c, multipliés pour le Congrès, &c, &c. Cela mérite, Messieurs, que vous y pensiez. Ayez la bonté de m’en dire votre sentiment en réponse. Je vous aime, honore et respecte bien sincerement, Messieurs mes chers et dignes Amis Votre très humble et très devoué serviteur
St. Jean.
 
Notations: St. Jean 25 fevr. 77 / 25 Feby. 1777
